Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 1 of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

OK RESORTS OF PUERTO RICO, INC.:
EXECUTIVE FANTASY HOTEL, INC.;

RIVERSIDE RESORT, INC. CIVIL NO:
Plaintiffs

PLAINTIFFS DEMAND
V. TRIAL BY JURY

CHARLES TAYLOR ADJUSTING, _ INC.;
JAMES (JIM) HEIDEN; PIERRE BARNES:
FRANCISCO RODRIGUEZ; EDUARDO
MONGE;

INTEGRAND ASSURANCE CO.:

UNIVERSAL INSURANCE CO.;

JOHN DOES 1, 2, 3 and 4; A, B and C
CORPORATIONS; UNKNOWN INSURANCE
COMPANIES A THROUGH C

Defendants

 

 

COMPLAINT
TO THE HONORABLE COURT:

Plaintiffs herein, through their undersigned attorneys, respectfully state and pray as

follows:
I. NATURE OF ACTION

1. The present litigation is an action by property owners, pursuant to Title
IX of the Organized Crime Control Act of 1970, otherwise known as Racketeer
Influenced and Corrupt Organizations Act (henceforth "RICO"), for damages and
declaratory relief as a result of Defendants’ engaging in a pattern of racketeering
activity, and scheme or artifice to defraud, in violation of federal criminal laws over a

substantial period, consisting of deliberately refusing to comply with their specific
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 2 of 24

obligations under certain contracts for adjusting and other services to and for
insurance companies, acting with bad faith and malicious intent, in violation of the
Insurance Code of Puerto Rico and to the extreme detriment of Plaintiffs.

2. The coverage claims in question arose out of damage to and
destruction of Plaintiffs’ real and personal property caused by Hurricane Maria on or
about September 20, 2017.

3. Defendants intentionally and voluntarily conspired to avoid to comply
with their obligations acting with bad faith and malicious intent, and violated Article
27.161 of the Puerto Rico Insurance Code by: (i) failing to act promptly or reasonably
within ninety (90) days after the claims had been filed and refusing to confirm or deny
coverage of a claim within a reasonable term after the loss statement is completed, 26
L.P.R.A. § 2716a (2) and (5); (ii) refusing to pay a claim without carrying out a
reasonable investigation and not attempting in good faith to make a rapid, fair and
equitable adjustment of the claim, 26 L.P.R.A. § 2716a (4) and (6); (iii) compelling
Plaintiffs to institute litigation to recover amounts due under the terms of a policy, by
offering the insured claimant substantially less than the amount owed and/or by
wrongfully denying coverage under the terms of the policy, 26 L.P.R.A. § 2716a (7); (iv)
attempting to settle the claim for less than the amount to which the claimant or insured
is reasonably entitled to by reference to the written or printed material sent to him/her or
that was made part of the application, 26 L.P.R.A. § 2716a (8); and requiring
unreasonable conditions to the insured or claimant in order to conduct or delay the

claim adjustment, 26 L.P.R.A. § 2716a (20).
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 3 of 24

4. The Defendants, Charles Taylor Adjusting, Inc., a Florida corporation
through their agents, and also defendants herein, Integrand Assurance Co. and
Universal Insurance Co. individual insurance companies through their agents,
taking advantage of their confabulated directorships, conspired and agreed with
each other to engage, and did in fact engage, predicate acts of mail fraud, in
violation of RICO, 18 U.S.C. §§ 1341, 1962, as part of a scheme to defraud and
withhold money from Puerto Rican property owners, Plaintiffs herein.

5. Defendants Integrand Assurance Co. and Universal Insurance Co.
devised a scheme or artifice to defraud whereby they collected premiums and
charged for insurance policies offering coverage for damages they knew they were
not going to be able to cover, thereby intentionally and maliciously deceiving
Plaintiffs which constitutes illegal dealing in premiums prohibited by the dispositions
of the Puerto Rico Insurance Code.

6. The illegal retention and embezzlement by the Defendants of the
portion of the compensation up to the excess of the amount covered resulted in
millions of dollars of illegal gains for them.

7. From September 20, 2017 to the present, in furtherance of the
scheme to defraud Puerto Rican property owners, the Defendants caused, and
continue to cause, the United States mails to be used to send communications
demanding that Puerto Rican property owners comply with a multitude of
unreasonable conditions that are not required either by law or the insurance
policies, all of which constitute a fraudulent scheme to defraud these property

owners designed to delay the claim adjustment as conspired to do with defendant
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 4 of 24

Charles Taylor Adjusting, Inc.. Each of these communications is an act that is
indictable as mail fraud and together they constitute a pattern of racketeering
activity. By conspiring to conduct, and in fact conducting, the affairs of their
ENTERPRISE, as defined hereunder, through this pattern of racketeering activity,
the Defendants violated RICO, 18 U.S.C. § 1962(c) & (d). As result, the Plaintiffs
were injured in their property.

8. Moreover, the Plaintiffs are requesting declaratory and injunctive relief.
A declaratory judgment and permanent injunction will guarantee that the
Defendants and all parties cease and permanently desist from engaging in illegal
dealings in premiums as to the Plaintiffs regarding the costs for brokerage services
and paper copies of policies, in violation of the applicable laws, statutes and
regulations. Such relief will also ensure that the Puerto Rico insurance
Commissioner, the Secretary of the Puerto Rico Department of Transportation and
Public Works and the Secretary of the Treasury Department do not acquiesce to the
Defendants’ conduct.

COMMENT ON PATTERN OF RACKETEERING

9. This case is of utmost importance to the recovery of Puerto Rico, as
the concerted actions of adjusters and insurers, including the type of practices
described in this complaint, have been documented over and over again as a set
pattern to defraud the policyholders from recovering their damages in order to
rebuild. Experts opine that the outside private adjusters conspiring, together with
the local insurance company have withheld tens of billions of dollars which was to

go to rebuilt and repair destroyed properties in Puerto Rico. Only through this type
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 5 of 24

of RICO action may a victim be fairly compensated for its damages and in many
instances survive financially, which it could not without the compensation which
Plaintiffs are entitled to.

See Caribbean Business Editorial, the Modern-Day Robbers, by Heiko Fass,
8/16/18.

See also, Does Insurance Really Insure?, The Weekly Journal, by Cynthia
Lopez, June 12, 2019, and Alertan de Tacticas Dilatorias de Aseguradoras para no
Pagar, El Nuevo Dia, by Joan Isabel Gonzalez, August 26, 2019.

10. Pursuant to the Seventh Amendment of the United States
Constitution, Plaintiffs demand a trial by jury in the instant case. Fed. R. Civ. P.
38(b).

ll. JURISDICTION AND VENUE

11. This Honorable Court has jurisdiction over this civil action pursuant to 28
U.S.C. § 1331, this being a civil action which arises under 18 U.S.C. §§ 1961-1968,
901(a) of RICO, and in particular, under 18 U.S.C. § 1964.

12. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2), as alll
claims arise from events that have occurred and are occurring within the jurisdiction of
this Court in the Commonwealth of Puerto Rico.

13. Plaintiffs further invoke the supplemental jurisdiction of this Court to hear
and adjudicate claims arising under the laws of the Commonwealth of Puerto Rico,
specifically, under Article 27.161 of the Puerto Rico Insurance Code, 26 P.R. Laws Ann.
§ 2716a, and Articles 1054 and 1060 of the Puerto Rico Civil Code, 31 P.R. Laws Ann.

§§ 3018, 3024, since they are so related to the afore stated federal claims that they all
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 6 of 24

form part of the same case or controversy under Article Ill of the Constitution of the
United States.
lil. PARTIES

14. Plaintiffs are OK Resorts of Puerto Rico, Inc., Executive Fantasy Hotel,
Inc. and Riverside Resort, Inc. At all relevant times hereto, Plaintiffs owned real estate
in the Commonwealth of Puerto Rico.

15. Defendant Charles Taylor Adjusting, Inc. is a Florida corporation. By
information and belief, their agents, defendants herein James (Jim) Heiden, Pierre
Barnes, also are residents of Florida. Co-defendants Francisco Rodriguez and Eduardo
Monge are residents of Puerto Rico.

16. Defendant Integrand Assurance Co. is an insurance company which
provides property insurance coverage for the incidents that are the subject of this
complaint. Said defendant and its agents, co-defendant John Doe 1 and John Doe 2
are all believed to be residents of Puerto Rico.

17. Defendant Universal Insurance Co. is an insurance company which
provides property insurance coverage for the incidents that are the subject of this
complaint. Said defendant and its agents, co-defendant John Doe 3 and John Doe 4
are all believed to be residents of Puerto Rico. The John Doe defendants will be
identified through discovery in this case.

18. At all times relevant herein, defendants Integrand Assurance Co. and
Universal Insurance Co. were incorporated or organized under the laws of, and with
their principal places of business in, the Commonwealth of Puerto Rico, where they

were authorized to conduct the business of insurance.
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 7 of 24

19. The Defendants, either on their own or through their agents, are currently
found in, and/or transact business within, the Commonwealth of Puerto Rico, and/or at
the time of the commission of the acts alleged hereunder were found in, and/or
transacted business within the Commonwealth of Puerto Rico, and the cause of action
which is the object of this complaint arises out of those business transactions in the
Commonwealth of Puerto Rico.

20. Atal times relevant herein, the Defendants, on their own or through their
agents or employees, have knowingly, intentionally and unlawfully, aided and abetted
and conspired with the other members of the ENTERPRISE defined hereunder to
commit within the Commonwealth of Puerto Rico the wrongful acts alleged in this
complaint and/or committed or participated in the commission of those acts within or
outside the Commonwealth of Puerto Rico, purposefully directing their wrongful acts
toward the forum of Puerto Rico, after the September 20, 2017 Hurricane Maria
causing in Puerto Rico, directly or indirectly, the violations of RICO and the injuries
sustained by Plaintiffs.

21. Each of the Defendants, individually, and through its association-in-fact
with the other Defendants (the “ENTERPRISE”), is or has been engaged in, or its
activities affect or have affected, interstate commerce.

22. Defendants’ racketeering activities were conducted through a pattern of
acts and transactions, which occurred and/or had their effect within the Commonwealth
of Puerto Rico.

23. John Does 1, 2,3 and 4 and A, B and C Corporations are persons

and/or corporations, whose identities are presently unknown, which by their negligent
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 8 of 24

acts or omissions caused or contributed to the damages claimed herein.

24. Unknown Insurance Companies A through C, insurers whose identities are
presently unknown, insured the aforementioned Defendants and are jointly
responsible, as insurers or re-insurers along with their respective insureds and
pursuant to the terms and conditions of their respective policies, for the damages
claimed herein.

IV. FACTS OF THE CASE
i. The Policies

25. Plaintiffs are named insureds under Policy Nos. CP-028100139-01, CP-
028100128-01 and 09-560-00544340 issued by Defendants Integrand Assurance Co.
and Universal Insurance Co.- which have respective effective periods from March 1°,
2017 to March 1°, 2018.

26. Subject to its various terms and conditions, the Policies provide Plaintiffs
with insurance coverage against certain perils, including without limitation (a) loss of,
damage to or destruction of real and personal property owned, used, leased or intended
for use by Plaintiffs; (b) loss of, damage to or destruction of any interest of Plaintiffs in
real or personal property of others in Plaintiffs' care, custody or control; (c) Plaintiffs’ lost
profits resulting from the necessary interruption of its business caused by any loss of,
damage to or destruction of real or personal property during each Policy period and
occasioned by any of the perils covered by each Policy; and (d) loss in the nature of
extra business and operating expenses incurred by Plaintiffs as a result of loss of,
damage to or destruction of real or personal property during each Policy period and

occasioned by any of the perils covered by each Policy.
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 9 of 24

27. By their terms, each Policy applies to perils, loss and damage
experienced or incurred “within the 50 states comprising the United States of America,
the District of Columbia, Puerto Rico, the Virgin Islands, Canada, U.S. Territories and
possessions.”

28. Among the perils covered by the Policies are winds, rain and other
conditions attendant to or caused by hurricanes or other storms and meteorological
events such as Hurricane Maria.

ii. The Insurance Claim

29. Defendant Charles Taylor Adjusting, Inc. was retained by co-defendant
insurers with the sole purpose of delaying and reneging on the claims.

30. In connection with the coverage for loss to Plaintiffs resulting from the
effects of Hurricane Maria on September 20, 2017, Plaintiffs suffered damages covered
by the insurance policy in force in the amount of $10,100,000." Plaintiffs have timely
submitted their claims with estimates of the damages sustained submitted by their
adjusters.

31. Defendants have in fact refused to pay or in any way effectively resolve
this claim, and have for some time, during most of 2018, been ignoring any and all
communications by Plaintiffs, whether through Plaintiff or Plaintiff's adjusters, insurance
brokers or attorneys. Plaintiffs have no other recourse but to file this action. Any other

available remedy would be futile.

 

' This corresponds to damages about the agreed values for each property, the agreed values being $4,300,000 (OK
Resorts); $3,000,000 (Executive Fantasy) and $2,800,000 (Riverside).

9
Case 3:19-cv-01889-GAG-CVR Document 1 Filed 09/18/19 Page 10 of 24

iii. Defendant’s Scheme to Defraud

32. The allegations of paragraphs 1 through 31 hereof are incorporated
herein by reference as though fully set forth.

33. Plaintiffs bring this action seeking redress for the illegal acts of the
Defendants, which have resulted in a loss of their property, and for declaratory and
injunctive relief to end those practices and prevent further losses.

34. From on or about September 20, 2017, and up to the present time, the
Defendants herein, at the same or different points in time, knowingly, intentionally and
unlawfully, aided and abetted, conspired and associated in fact between themselves,
through their ENTERPRISE, to confederate and agree with each other, for the purpose
of devising, or intending to devise a scheme or artifice to defraud and to obtain money,
by means of false or fraudulent pretenses, representations or promises; and, directly
participated in, or aided and abetted, counseled, commanded, induced, procured or
caused and conspired in, the perpetration of such scheme to defraud and to obtain
money.

35. The scheme to defraud and to withhold money consisted in the following:

a. Claim delay;

b. not conducting full and prompt investigation;

c. not treating the policyholder with good faith claims conduct

d. looking for ways to deny, reduce or delay full recovery to Insured;

e. holding back and failing to pay portions of claim clearly owed;

f. not adjusting the claim and evaluating the loss property, promptly and

fairly to provide full and prompt indemnity to the Insured;

10
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 11 of 24

g. failing to implement proper standards for the adjustment and
investigation of claims;

h. not training, supervising or managing adjusters properly so that prompt
and full payments are made, but rather placing the company’s interests
before the policyholder’s interests;

i. establishing severity control initiatives and otherwise establishing a
culture of not fully and promptly paying claims following losses;

j. failing to pay the full amount of the Insured’s damage despite knowing
it must do so;

k. failing to notify the Insured of their right to mediate their claim pursuant
to § 2716a. Unfair claim adjustment practices or actions.

thereby embezzling such monies for the pecuniary benefit and economic interest of the
members of the ENTERPRISE (the “Scheme to Defraud”).

There may be further wrongful conduct which has not been made known to
Plaintiffs. Certain conduct or actions cannot be verified without a review of Defendants’
claims file and claim guidelines and through discovery.

36. The use of the mails was an integral and essential part of the Scheme to
Defraud since the billing for the insurance premiums was done through the United
States Postal Service.

iv. The Enterprise
37. The allegations of paragraphs 1 through 36 hereof are incorporated

herein by reference as though fully set forth.

11
Case 3:19-cv-01889-GAG-CVR Document 1 Filed 09/18/19 Page 12 of 24

38. At all times relevant herein, the Defendants associated in fact for the
common purpose of furthering and engaging in the Scheme to Defraud.

39. The ENTERPRISE is an association-in-fact, an entity separate from and
bigger than any of the “persons” (the Defendants and other members of the Enterprise)
comprising the same; where, at all times relevant herein, these “persons” were
systematically linked with overlapping leadership, structural and financial ties, and
continuing coordination.

40. At all times relevant herein, the ENTERPRISE was composed by the
association in fact of TRIPLE-S INSURANCE AGENCY, INC.; MAPFRE/PRAICO
Insurance Company; INTEGRAND ASURANCE COMPANY; CHARLES TAYLOR
ADJUSTING, INC., INTEGRAND ASSURANCE CO.; UNIVERSAL INSURANCE CO.
AND THE INDIVIDUAL DEFENDANTS NAMED, as well as other unnamed and yet
unknown individuals, partnerships, corporations or associations (the “ENTERPRISE’). It
includes the forenamed Defendants and others which will be identified through
discovery.

41. Structurally, the ENTERPRISE is an association comprised of the
Defendants and other persons and entities whose common link is the purpose and
nature of their present scam, i.e., delaying legitimate claims to avoid payments.

42. The association-in-fact Enterprise was a formal legitimate ongoing
organization, functioning as a continuing unit, pursuing an interrelated course of
conduct, and with a common or shared purpose and continuity of structure and
personnel.

43. The forenamed Defendants, as members of the ENTERPRISE, used said

12
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 13 of 24

formal and legitimate association-in-fact ENTERPRISE as an instrument to perpetrate
the Scheme to Defraud, through the pattern of racketeering activity, as fully described
herein after. The aim of the Scheme to Defraud was the fraudulent sale of insurance
policies to derive racketeering income.

44. The ENTERPRISE is engaged in interstate commerce through the
activities of its associates, as described herein before.

V. The Predicate Acts

45. The allegations of paragraphs 1 through 44 hereof are incorporated
herein by reference as though fully set forth.

46. In furtherance of the Scheme to Defraud, the Defendants and the other
members of the ENTERPRISE, knowingly, intentionally and unlawfully, aided and
abetted, conspired and agreed, with each other, to attempt to commit, and each of
them, in fact, did commit, as principals, the predicate acts of racketeering detailed
hereunder, in violation of 18 U.S.C. § 2.

47. In addition, in furtherance of the Scheme to Defraud, each of the
Defendants, all of them members of the ENTERPRISE, conspired, confederated and
agreed, with each other, to attempt to commit, and did commit, the predicate acts of
racketeering detailed hereunder, and, in doing so, violated the RICO prohibitions, as
defined in 18 U.S.C. § 1962.

48. Whenever it is alleged in the complaint that any Defendant did any act or
thing, it is meant that it, its Directors, Officers, agents, employees, or the Directors,
Officers, agents or employees of its subsidiaries or affiliates, performed or participated

in such act or thing, and in each instance that such act or thing was authorized or

13
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 14 of 24

ratified by, and done on behalf of, that Defendant.

49. In furtherance of the Scheme to Defraud, as explained hereunder, the
predicate racketeering acts consisted of dozens of violations of the Mail Fraud Statute,
18 U.S.C. § 1341 and the Wire Fraud Statute, 18 U.S.C. § 1343.

50. In furtherance of the Scheme to Defraud, the Defendants and the other
members of the ENTERPRISE, also knowingly, intentionally and unlawfully, aided and
abetted and conspired in the commission of violations of Puerto Rico statutes, including,
among others, the following provisions of the Insurance Code: 26 P.R. Laws Ann. §
2716a (1),(2),(3),(4),(5),(6),(7),(8),(12),(13),(14),(15),17,(19) and (20) (all under the law
as unfair claim adjustment practices or actions).

§ 2716a. Unfair claim adjustment practices or actions

In the adjustment of claims no person shall incur or carry out any of the following
unfair actions or practices:

e (1) Misrepresent the facts or the terms of a policy relative to a coverage
in dispute

e (2) Fail to acknowledge receipt and act reasonably prompt within ninety
(90) days after a claim has been filed and notified under the terms of a
policy.

e (3) Fail to adopt and implement reasonable methods for the expeditious
investigation of claims which may arise from the terms of a policy.

e (4) Refuse to pay a claim without carrying out a reasonable investigation
based on the information available.

e (5) Refuse to confirm or deny coverage of a claim within a reasonable
term after the loss statement is completed.

e (6) Not to attempt in good faith to make a rapid, fair and equitable
adjustment of a claim when responsibility is clearly present.

e (7) Compel insureds or claimants to institute litigation to recover amounts
due under the terms of a policy, by offering the insured claimant
substantially less than the amount ultimately recovered in actions brought
or by wrongfully denying coverage under the term of the policy.

« (8) Attempt to settle a claim for less than the amount to which the
claimant or insured is reasonably entitled to by reference to the written or
printed material sent to him/her or that was made part of the application.

e (12) Refuse to settle rapidly a claim when the responsibility is clearly and

14
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 15 of 24

reasonably established under a part of the coverage for the purpose of
inducing him to a transaction under another part of the coverage of the
policy.

e (13) Refuse to offer a reasonable explanation of the terms of a policy
with regard to the facts and the law applicable so as to refuse a claim or
an offer of transaction.

e (14) Delay an investigation or the payment of a claim by requiring from
the insured, claimant or his physician to submit a preliminary report of the
claim and then require a formal statement of loss which substantially
contains the same information of the preliminary report.

e (15) Deny the existence of the policy coverage when the insured turned
down the payment offer of a claim for such coverage.

e (17) Deny the payment for a claim on the pretext of insufficient
information when the same could have been acquired through regular
investigation methods.

e (19) Compel the insured or claimant to sign a waiver which may be
construed as releasing the insurer of such contractual obligations that
were not the object of the transaction.

e (20) Require unreasonable conditions to the insured or claimant in order

to conduct or delay the claim adjustment.

51. These violations were committed by the Defendants and the other
members of the ENTERPRISE, through, or by means of, interrelated fraudulent
artifices, all which formed part of the same common plan or Scheme to Defraud.

vii. The Pattern of Racketeering Activity

52. In the Scheme to Defraud, the predicate racketeering acts detailed herein
below form a pattern, as defined by 18 U.S.C. 1961(5), inasmuch as they have been
committed by the Defendants and the other members of the ENTERPRISE, through
continuous, uninterrupted, criminal activity, which began on or around, December 15,
2017, which has continued up to the present year, 2019, and which has a high risk of
continuing into the future.

53. In addition, within the Scheme to Defraud, as it is shown herein below, the
predicate acts are related given that they have the following commonalities: the same

purpose or goal: to illegally delay and withhold payments due under the policies, and to
15
Case 3:19-cv-01889-GAG-CVR Document 1 Filed 09/18/19 Page 16 of 24

keep the monies due to Plaintiffs for the economic benefit of the Defendants, as
members of the ENTERPRISE, when the Insurance Code prohibits such practice as
outlined in paragraph 50 of this complaint; for the same results: to deprive said property
owners of their monies and the payment of such assets; the Defendants and the defined
ENTERPRISE make up the same participants and; the same victims: the Plaintiffs; and,
the same methods of commission: the Scheme to Defraud and the common predicate
acts in furtherance thereof through the use of the mails.

54. These predicate racketeering acts are otherwise interrelated by the
foregoing distinguishing characteristics; and, are not isolated events, since they were
carried out for the same purposes in a continuous manner throughout a substantial
period of time.

55. In the Scheme to Defraud, the continuity and relatedness of these
racketeering activities constitute a pattern of racketeering activities within the meaning
of 18 U.S.C. § 1961(5).

viii. Law Violations in Furtherance of the Scheme to Defraud
Count | — Violations to Section 1962(c) of RICO

A. The Enterprise:

56. The allegations of paragraphs 1 through 55 hereof are incorporated
herein by reference as though fully set forth.

57. This cause of action arises under 18 U.S.C. § 1962(c) and is asserted
against all the Defendants.

58. Each of the Defendants, Charles Taylor Adjusting, Inc., Integrand
Assurance Co., Universal Insurance Co. and the individuals named, for purposes of this

particular cause of action, is or has been a "person" employed by or associated with an

16
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 17 of 24

enterprise engaged in, or the activities which affect, foreign or interstate commerce, and
as such, has conducted or participated, directly or indirectly, in the conduct of such
enterprise's affairs through a pattern of racketeering activity as described herein before.

59. For purposes of this particular cause of action under Section 1962(c), the
ENTERPRISE is the association in fact defined.

60. Since on or around September 20, 2017, the Defendants and the other
members of the ENTERPRISE, knowingly, intentionally and unlawfully, aided and
abetted, and conspired with each other, to devise, or intend to devise the Scheme to
Defraud, by which they were to illegally obtain, acquire and maintain control of the
insurance claims of Plaintiffs, to later illegally keep those assets for their own pecuniary
benefit and interest.

61. In furtherance of their Scheme to Defraud and of their conspiracy, and in
order to effects its objectives, the ENTERPRISE, knowingly, intentionally and unlawfully,
aided and abetted to commit, attempted to commit, conspired to commit, did commit,
and caused to be committed, the below enumerated overt and/or predicate acts of
racketeering activity to delay and withhold insurance proceeds, and subsequently avoid
the payments made to Plaintiffs.

B. Racketeering Predicate Acts:

62. From September 20, 2017, to the present, in particular on March 9, 13,
July 11, all 2018 among others, for the purpose of executing the ENTERPRISE’s
Scheme to Defraud, the Defendants issued communications to Plaintiffs which were
thereafter delivered, by the United States Postal Service or by e-mail, to Plaintiffs, in

violation of the Mail Fraud Statute, 18 U.S.C. § 1341.

17
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 18 of 24

63. Each of these mailings is a predicate act that is indictable as mail fraud
and together they constitute a pattern of racketeering activity.

64. Through the conduct described herein above, in furtherance of the
Scheme to Defraud, the members of the ENTERPRISE knowingly, intentionally and
unlawfully, aided and abetted and conspired with each other to violate, and did violate
Article 27.161 of the of Puerto Rico Insurance Code, 26 P.R. Laws Ann. § 2716a (unfair
claim adjustment practices or actions).

65. Through the conduct described herein above, the Defendants and the
other members of the ENTERPRISE, which is engaged in, and which activities affect
interstate commerce, knowingly, intentionally and unlawfully, aided and abetted,
conspired to, and each of them in fact did, conduct or participate, directly or indirectly, in
the conduct of the ENTERPRISE’s affairs, through a pattern of Mail Fraud, in violation
of 18 U.S.C. § 1962(c).

C. The Injury by Reason of the Violation to Section 1962(c)

66. As proximate cause of the Defendants’ violations to Section 1962(c), the
Plaintiffs were injured in their property inasmuch as each has been object of fraud in
their claim adjustments.

67. The injuries suffered by the Plaintiffs since September 20, 2017, and up to
the present, is reasonably estimated in the amount of $10,100,000.

68. Pursuant to 18 U.S.C. § 1964(c), the Plaintiffs shall recover threefold the
damages they have sustained.

69. Pursuant to 18 U.S.C. § 1964(c), the Plaintiffs are entitled to reasonable

attorneys’ fees.

18
Case 3:19-cv-01889-GAG-CVR Document 1 Filed 09/18/19 Page 19 of 24

THEREFORE, the Plaintiffs demand that Judgment be entered in their favor and
against the Defendants: ordering the Defendants, to pay to the threefold
the$10,100,000, up to the year 2019; granting them pre-judgment and post-judgment
interests; awarding them a reasonable amount for attorneys’ fees, plus the costs of this
action; and, granting such other further relief that under the circumstances may seem
appropriate to this Honorable Court.

ix. Count II — Violations to Section 1962(d) of RICO
A. The Enterprise:

70. The allegations of paragraphs 1 through 69 hereof are incorporated
herein by reference as though fully set forth.

71. This cause of action arises under 18 U.S.C. § 1962(d) and is asserted
against all the Defendants.

B. The Conspiracy:

72. All the Defendants and others unknown, aiding and abetting each other,
acting in concert and/or combination, did knowingly, intentionally, and unlawfully agree
to commit the multiple predicate acts of mail fraud (specifically described herein before)
forming the alleged pattern of racketeering activity (also described herein before), as
part of their unlawful Scheme to Defraud the, and to withhold money from, the Plaintiffs
who purchased or acquired the insurance policies fraudulently handled by Defendants,
and thereby unlawfully defrauded the Plaintiffs.

73. All the Defendants have violated Section 1962(d), inasmuch as, in
furtherance of their Scheme to Defraud and in order to reach their objectives, they

Knowingly, intentionally, and unlawfully, aiding and abetting each other, conspired to

19
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 20 of 24

conduct and participate in, and did conduct and participate in, directly or indirectly, the
affairs of the ENTERPRISE, through the pattern of racketeering activity described
herein before, in violation to Section 1962(c).

C. The Injury by Reason of the Violation of Section 1962(d):

74. As proximate cause of the Defendants’ violations to Section 1962(d), the
Plaintiffs were injured in their property inasmuch as each has been object of fraud in the
claim adjustment practices.

75. The injuries suffered by the Plaintiffs since September 20, 2017, and up
to 2019, is reasonably estimated in the amount of $10,100,000.

76. Pursuant to 18 U.S.C. § 1964(c), the Plaintiffs shall recover threefold the
damages they have sustained.

77. Pursuant to 18 U.S.C. § 1964(c), the Plaintiffs are entitled to reasonable
attorneys’ fees.

THEREFORE, the Plaintiffs demand that Judgment be entered in their favor and
against the Defendants: ordering the Defendants, to pay the Plaintiff threefold the
$10,100,000; granting them pre-judgment and post-judgment interests; awarding them a
reasonable amount for attorneys’ fees, plus the costs of this action; and, granting such
other further relief that under the circumstances may seem appropriate to this
Honorable Court.

x. Count IV — The Insurance Code Violations
78. The allegations of paragraphs 1 through 77 hereof are incorporated

herein by reference as though fully set forth.

20
Case 3:19-cv-01889-GAG-CVR Document 1 Filed 09/18/19 Page 21 of 24

79. This cause of action arises under the Puerto Rico Insurance Code and is
asserted against all the Defendants.

80. Article 27.161 of the Insurance Code prohibits the insurers from among
other: (i) failing to act promptly or reasonably within ninety (90) days after the claim had
been filed and refusing to confirm or deny coverage of a claim within a reasonable term
after the loss statement is completed, 26 L.P.R.A. § 2716a (2) and (5); (ii) refusing to
pay a claim without carrying out a reasonable investigation and not attempting in good
faith to make a rapid, fair and equitable adjustment of the claim, 26 L.P.R.A. § 2716a (4)
and (6); (iii) compelling Plaintiffs to institute litigation to recover amounts due under the
terms of a policy, by offering the insured claimant substantially less than the amount
owed and/or by wrongfully denying coverage under the terms of the policy, 26 L.P.R.A.
§ 2716a (7); (iv) attempting to settle the claim for less than the amount to which the
claimant or insured is reasonably entitled to by reference to the written or printed
material sent to him/her or that was made part of the application, 26 L.P.R.A. § 2716a
(8); and requiring unreasonable conditions to the insured or claimant in order to conduct
or delay the claim adjustment, 26 L.P.R.A. § 2716a (20).

81. The Defendants conspired to, and did, engage in conduct designed to
deceive the Plaintiffs and unfairly handle their claim adjustments under false pretenses
and through improper, inequitable and illegal means.

82. As a result of the mentioned conspiracy and illegal conduct, the
Defendants wrongfully obtained money belonging to Plaintiffs and were thereby unjustly

enriched at the latter's expense.

21
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 22 of 24

THEREFORE, the Plaintiffs demand that Judgment be entered in their favor and
against the Defendants: ordering the Defendants, to do as follows:

A. Immediately tender all insurance monies due to the Insured for the loss
as submitted:

B. Act fairly and honestly towards the Insured and with due regard for his
interests in attempting to settle the claim;

C. Pay statutory interest on the amount of unpaid contractual damages
from the date the claim was reported;

D. Cease and desist all present and future bad faith actions with regard to
the Insured’s claim.

Count I
(Declaratory Relief)

83. The allegations of paragraphs 1 through 82 hereof are incorporated
herein by reference as though fully set forth.

84. Plaintiffs believe and have asserted, that they are entitled to coverage
under the Policies for the full amount of Plaintiffs’ claimed physical property damage.

85. Plaintiffs are entitled to a judgment in accordance with 28 U.S.C. § 2201
declaring that Plaintiffs’ physical property damage is covered under the Policies, and
that Plaintiffs are entitled to payment of the full amount of its losses to be determined at
trial.

Count Il
(Damages for Breach of Contract)

86. The allegations of paragraphs 1 through 85 hereof are incorporated

herein by reference as though fully set forth.

22
Case 3:19-cv-01889-GAG-CVR Document1 Filed 09/18/19 Page 23 of 24

87. Defendants have breached their contractual obligations to Plaintiffs under
the Policy by failing and refusing to pay Plaintiffs the full amount of losses incurred by
Plaintiffs in respect of Plaintiffs’ physical property damage.

88. As a direct, proximate and foreseeable consequence of Defendants’
breach of contract, Plaintiffs have suffered substantial direct and consequential
damage, including loss of the amount of its damages that should have been paid under
the Policy's limit of liability; legal, accounting and adjustment fees; and other amounts;
the precise amount of such damages to be determined at trial.

89. WHEREFORE, Plaintiffs request that judgment be entered in its favor and
against Defendants as follows: (a) declaring that Plaintiffs are entitled to coverage under
the Policy for its physical property damage, and to payment by Defendants of the full
amount of such losses in an amount to be determined at trial; (b) awarding Plaintiffs
compensatory and consequential damages in an amount to be determined at trial; (c)
awarding Plaintiffs pre-and post-judgment interest and the costs and expenses incurred
in bringing this action, including a reasonable attorney’s fee; and (d) awarding Plaintiffs

such other and further relief as the Court may deem just and proper.
V. DEMAND FOR TRIAL. BY JURY

90. Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs request and respectfully demand
a trial by jury of all issues in this case triable of right by a jury.

91. In the event that the Defendants deny their liability for the events or
omissions giving rise to the claims set forth in this action as well as Plaintiffs resulting
damages, Plaintiffs hereby request the imposition of pre-judgment and post-judgment

interest and attorney's fees in this case at the maximum rate allowed by law.

23
Case 3:19-cv-01889-GAG-CVR Document 1 Filed 09/18/19 Page 24 of 24

WHEREFORE, Plaintiffs demand judgment against the Defendants, jointly and
severally, in the fair and reasonable sum of $10,100,000 plus damages, together with
interest, costs, and reasonable attorney fees, and for such other and further relief as
may be appropriate under the circumstances.

RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico, this 18" day of September, 2019.

s/David Efron

DAVID EFRON

USDC-PR125701

LAW OFFICES DAVID EFRON, PC
Attorneys for Plaintiffs

PO Box 29314

San Juan, PR 00929-0314

Tel. 787-753-6455

Fax 787-758-5515
efron@davidefronlaw.com

 

24
